DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020, May 29, 2020, and June 18, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0010, line 2, “regions of interest based may include” should read “regions of interest may include”
Paragraph 0031, line 7, “by analysis of image” should read “by analysis of the image”
Paragraph 0034, line, 5, “e.g., to … the camera.” should be in parenthesis
Similar issue in paragraph 0037, line 10
Additional similar issues should be corrected accordingly.
Appropriate correction is required.
Claim Objections
Claims 2-8 objected to because of the following informalities:  
Claims 2-8: the preamble states “the system of claim X” where it should state “the imaging system of claim X”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/105675 (hereinafter WO ‘675).
Regarding independent claim 1, WO ‘675 discloses an imaging system (abstract, “A computerized method of automatically capturing an image of a structure of interest in a tissue sample;” Page 2, line 10, “The present invention is directed to a device, system, and method.”), comprising:
a microscope to generate magnified images of regions of interest of a tissue sample (Page 3, line 9, “Figure 1 A illustrates a robotic pathology microscope having a lens focused on a tissue-sample of a tissue microarray mounted on a microscope slide, according to an embodiment of the invention”);
a camera to capture and store the magnified images generated by the microscope (Page 8, line 3, “A typical robotic pathology microscope 21 produces color digital images at magnifications ranging from 5x to 60x.The images are captured by a digital charge-couple device (CCD) camera and may be stored as 24-bit tagged image file format (TIFF) files.”); and
(figure 1D, element 100, Page 8, line 8, “The tissue sample image 46 may be captured at any magnification and pixel density suitable for use with system 20 and algorithms selected for identifying a structure of interest in the tissue sample 26”):
image one or more regions of interest of the tissue sample at the current magnification level (figure 3, element 205), comprising, for each region of interest:
using the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level (Figure 3, element 230, 235, 240, page 53, line 19, “The logic flow then moves to block 235, where the image-capture device is adjusted to capture a second pixel data set at a second resolution. The image-capture device may be the robotic microscope 21 of FIG. 1. The adjusting step may include moving the tissue sample relative to the image-capture device and into an alignment for capturing the second pixel data set. The adjusting step may include changing a lens magnification of the image-capture device to provide the second resolution.”);
using the camera to capture and store the magnified image of the region of interest of the tissue sample at the current magnification level (Page 8, line 4, “The images are captured by a digital charge-couple device (CCD) camera and may be stored as 24-bit tagged image file format (TIFF) files.”); and
generating data defining one or more refined regions of interest based on the magnified image (figure 1D, element 36) of the region of interest of the tissue sample at the current magnification level (figure 3, element 205, 230), wherein each refined region of interest corresponds to a proper subset of the tissue sample (Page 53, line 6, “Selecting the region of interest at block 230 may also include selecting optimal locations within each region of interest for capture of the second pixel data”), and wherein the refined regions of interest of the tissue sample provide the regions of interest to be imaged at a next magnification level from the sequence of increasing magnification levels (figure 3, element 235 and 240).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally WO ‘675 discloses wherein each refined region of interest is included in the region of interest (Page 53, line 6, “Selecting the region of interest at block 230 may also include selecting optimal locations within each region of interest for capture of the second pixel data”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally WO ‘675 discloses wherein generating data defining one or more refined regions of interest based on the magnified image of the region of interest of the tissue sample at the current magnification level comprises processing the magnified image of the region of interest of the tissue sample at the current magnification level using a detection model to generate data defining the one or more refined regions of interest (Abstract, “Each structure-identification algorithm correlates at least one cellular pattern in a given tissue type with a presence of a structure of interest for the given tissue type with a presence of a structure of interest for the given tissue type. The method also includes applying the selected structure-identification algorithm to the first pixel data set to determine a presence of the structure of interest in the tissue sample, and capturing a second pixel data set at a high resolution”).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, WO ‘675 discloses wherein the detection model comprises one or more neural networks (Page 11, line 2, “Alternatively, the structure identification algorithms may be automatically developed by a computer system using artificial intelligence methods, such as neural networks”).
Regarding dependent claim 6, the rejection of claim 3 is incorporated herein. Additionally, WO ‘675 discloses wherein for each particular magnification level in the sequence of increasing magnification levels, the controller uses a particular detection model that is specialized to process magnified images at the particular magnification level (Page 8, line 8, “The tissue sample image 46 may be captured at any magnification and pixel density suitable for use with system 20 and algorithms selected for identifying a structure of interest in the tissue sample 26”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally WO ‘675 discloses wherein imaging a region of interest of the tissue sample further comprises storing data defining a location of the region of interest in the tissue sample (Page 7, line 13, “The image 30 is mapped by the robotic microscope 21 to determine the location of the tissue sections within the microscope slide 28”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally WO ‘675 discloses wherein using the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level (Page 3, line 9, “Figure 1 A illustrates a robotic pathology microscope having a lens focused on a tissue-sample of a tissue microarray mounted on a microscope slide, according to an embodiment of the invention”) comprises adjusting:
(i) a position of a stage of the microscope (page 7, line 17, “System 20 automatically generates a sequence of stage positions that allows collection of a microscopic image of each tissue sample at a first resolution.”), (ii) a magnification setting of the microscope (page 8, line 8, “The tissue sample image 46 may be captured at any magnification and pixel density suitable for use with system 20 and algorithms selected for identifying a structure of interest in the tissue sample 26”).(iii) both, to cause the microscope to generate a magnified image of the region of interest of the tissue sample at the current magnification level (inherent to carry out the methods of i and ii in order to yield the step of iii). 
	Regarding independent claim 9, the references and analysis of claim 1 apply directly. Additionally WO ‘675 discloses a method performed by one or more data processing apparatus which comprises, for each magnification level in a sequence of increasing magnification levels (Abstract, “A computerized method of automatically capturing an image of a structure of interest in a tissue sample”).
	Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
Regarding dependent claim 14, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly.
Regarding dependent claim 15, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly.
Regarding dependent claim 16, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly.Regarding independent claim 17, the references and analysis of claim 1 apply directly. Additionally WO ‘675 discloses one or more non-transitory computer-readable storage media encoded with instructions that when executed by one or more computers cause the one or more computers to perform operations (Page 57, line 3, “The various embodiments of the invention may be implemented as a sequence of computer-implemented steps or program modules running on a computing system and/or as interconnected-machine logic circuits or circuit modules within the computing system.”).
Regarding dependent claim 18, rejection of claim 17 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
Regarding dependent claim 19, the rejection of claim 17 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘675.
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally WO ‘675 does not expressly disclose as claimed, wherein the detection model is configured to generate data defining refined regions of interest corresponding to portions of the tissue sample that are predicted be cancerous. However, WO ‘675 suggests “structure-identification algorithm correlates at least one cellular pattern in a given tissue type with a presence of a structure of interest for the given tissue type with a presence of a structure of interest for the given tissue type (abstract).”
Based on this suggestive teaching, cancerous tissue is known to have specific cellular patterns, and characteristic tissue features thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method in WO ‘675 for identifying cancerous tissue areas is within the teaching scope.
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.
Regarding dependent claim 20, the rejection of claim 19 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,116,543 to Perz et al. discloses systems and techniques related to intelligently directed segmentation analysis for automated microscope systems.
U.S. Publication No. 2001/0050999 to Bacus et al. discloses a method for using a computer controlled microscope system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668  
                                                                                                                                                                                                      /VU LE/Supervisory Patent Examiner, Art Unit 2668